Citation Nr: 0705147	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disease, to include hypertension and arteriosclerotic heart 
disease, on either a direct basis or as secondary to service 
connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  In March 2004, 
the veteran appeared at a hearing at the RO before the 
undersigned and in December 2004, the Board remanded for 
further development.  


FINDINGS OF FACT

1.  Cardiovascular disability did not manifest in service or 
for 16 after service discharge and the preponderance of the 
evidence is against a finding that current disability is 
related to service. 

2.  Cardiovascular disability is not causally related to the 
veteran's service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  Cardiovascular disability is not proximately due to or 
the result of service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003, January 
2005, April 2005, and August 2005.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran essentially contends that his current 
cardiovascular disease, including hypertension, is related to 
his service-connected diabetes mellitus.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the 
present case as a cardiovascular disease (including 
hypertension) did not manifest until many years after 
discharge, as discussed below. 

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran has a current cardiovascular disease as the 
evidence of record shows diagnosis and treatment for 
hypertension, congestive cardiomyopathy, and non-obstructive 
coronary artery disease.  However, service medical records 
are negative for any findings related to a cardiovascular 
disease; the examination report at service discharge showed a 
normal heart evaluation and a blood pressure reading within 
normal limits was noted. 

The relevant evidence is summarized as follows.  In November 
1986, a blood pressure reading of 130/100 was noted.  In 
April 1991, the veteran was hospitalized because of an 
episode of substernal pain and tightness in his chest.  His 
physician noted that he had significantly elevated blood 
pressure (140/110), but that he was not normally 
hypertensive.  EKG showed no acute changes.  At discharge, 
the veteran was placed on a diabetic diet.  In July 1991, the 
veteran was hospitalized following a snakebite.  EKG showed 
changes without any acute episodes of infarct noted.  History 
of hypertensive cardiovascular disease was noted.  
        
In October 1998, the veteran was hospitalized with chest 
discomfort, nausea, and vomiting.  EKG was nonspecific; there 
were minimal criteria for anterior myocardial infarction 
although the examiner thought this was an overread.  His 
sugar was noted to be on one occasion 133; repeated on 
fasting it was 102.  The veteran's chest pain was thought to 
be most likely associated with either gastritis or stress 
syndrome.  In October 2001, unstable hypertension was 
diagnosed along with history of elevated blood sugar.  
Cardiac catheterization report in March 2002 noted evidence 
of mild diffuse coronary artery disease, mildly severe 
congestive cardiomyopathy, and normal aortic root without 
evidence of dissection.  The reviewing physician noted that 
he appeared to have "a congestive cardiomyopathy that may be 
due to hypertensive diabetic etiology."

A VA examination was conducted by a nurse practitioner in 
December 2002, who reviewed the claims folder.  The examiner 
noted that a recent MUGA scan had not demonstrated 
cardiomyopathy.  The examiner also stated that the veteran's 
heart problems and hypertension predated and were not 
secondary to, his diabetes mellitus, which only became 
diagnostic in the past year.
        
A February 2004 statement from the veteran's treating 
physician, Dr. Burnett, stated that the veteran was likely 
diabetic as of 1998 and that "his diabetes was a precursor 
to his cardiac disease in that his MI occurred in 1999."

Pursuant to a May 2006 VHA request, an October 2006 opinion 
was rendered.  The examiner indicated that he reviewed the 
claims folder and also cited the veteran's relevant medical 
history.  The examiner opined that the veteran had 
hypertension long before diabetes was diagnosed and 
hypertension was probably the reason for his heart problems.  
He concluded that it was less than likely that diabetes 
caused the veteran's heart problems and that it would be pure 
speculation to say that the heart problems were being 
aggravated by diabetes.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA opinions (including VHA and 
December 2002 VA examination report) are more probative than 
the March 2002 catheterization report and February 2004 
statement from Dr. Burnett.  The VHA and VA examination 
reports are more complete and thorough than the other 
statements as they were both completed after review of the 
claims folder and discuss evidence that is not noted by Dr. 
Burnett.  The VHA opinion was specifically rendered based 
upon review of all the relevant medical history and the 
opinion included a complete discussion of the findings cited 
therein.  It discusses the long-standing hypertension and its 
clinical significance, a factor not even mentioned by Dr. 
Burnett.  Therefore, the Board finds the VHA opinion and VA 
examination report are more probative than Dr. Burnett's 
statement and the March 2002 report.  A clear preponderance 
of the evidence is against a finding that the veteran's 
cardiovascular disease is etiologically related to his 
service-connected diabetes mellitus.  

Next, the Board will review the veteran's claim on a direct 
basis.  As established above, the veteran has a current 
cardiovascular disability.  However, there is no competent 
evidence that current disability is related to service.  As 
discussed above, service medical records are negative for a 
cardiovascular disability.  In fact, the first indication of 
a disability was not until 1986, which is 16 years after 
service discharge.  Such a lapse in time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Id.  Also, the veteran is not entitled to a 
presumption of service incurrence as his disability did not 
manifest to a degree of 10 percent within one year from date 
of termination of service.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  Furthermore, there is 
no opinion which provides a nexus between service and current 
cardiovascular disability.  Accordingly, service connection 
on a direct basis is likewise unwarranted.        

While the veteran has suggested that a cardiovascular 
disability is related to service, including as secondary to 
his service-connected diabetes mellitus, as a lay person, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's cardiovascular disability is related to 
service, or due to or the result of his service-connected 
diabetes mellitus.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disease, to include 
hypertension and arteriosclerotic heart disease, on either a 
direct basis or as secondary to service connected diabetes 
mellitus is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


